      Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 1 of 30



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

MARILYN PICKAREE                                 §
                                                 §
vs.                                              §          C.A. NO. 4:19-cv-03677
                                                 §                (JURY)
STATE FARM LLOYDS                                §

             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       STATE FARM LLOYDS (“State Farm”), Defendant in the above-styled and numbered

cause, files this Notice of Removal of the present case from the 133rd Judicial District Court of

Harris County, Texas to the United States District Court for the Southern District of Texas,

Houston Division. In connection with this Notice of Removal, State Farm would respectfully

show the Court as follows:

                                        I.
                              PROCEDURAL BACKGROUND

        1.     On August 21, 2019, Plaintiff filed this action against State Farm in the 133rd

Judicial District Court of Harris County, Texas. The state cause number is 2019-58557 (“State

Court Action”). In Plaintiff’s Original Petition (“Original Petition”), Plaintiff seeks monetary

relief over $200,000. (See Pl.’s Original Pet. at 10.) State Farm was served on August 30, 2019.

State Farm filed its answer on September 20, 2019.

        2.     In accordance 28 U.S.C. § 1446, State Farm files this Notice of Removal to remove

the State Court Action from 133rd Judicial District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.
      Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 2 of 30



                                              II.
                                         NATURE OF SUIT

        3.      Plaintiff filed this lawsuit alleging State Farm failed to pay insurance benefits owed

to him in accordance with her insurance policy for damage to her property caused by wind. (See

Pl.’s Original Pet. at 2–4.) Plaintiff asserts causes of action for breach of contract and for violations

of Chapters 541 and 542 of the Texas Insurance Code, breach of the common law duty of good

faith and fair dealing, and violations of the Texas Deceptive Trade Practices Act. (Id. at 4–9.)

                                               III.
                                       BASIS OF REMOVAL

        4.      The Southern District of Texas has jurisdiction over this action, pursuant to 28

U.S.C § 1441 and 28 U.S.C. § 1332, because the parties are diverse and the amount in controversy

exceeds $75,000, exclusive of interests and costs.

        5.      First, the parties are diverse. At all relevant times, Plaintiff was, and continues to

be, a Texas citizen. (See Pl.’s Original Pet. at 1.) State Farm is an association of individual

underwriters authorized to conduct business in Texas as a Lloyd’s plan insurer, which is defined

and set out in Chapter 941 of the Texas Insurance Code. The citizenship of an unincorporated

association is determined by the citizenship of each member of the entity, not by the state where

the entity is organized. Royal Ins. Co. v. Quinn-L Capital Corp., 3 F.3d 877, 882–83 (5th Cir.

1993) (finding that a Lloyd’s plan association was not a Texas citizen); see also Griggs v. State

Farm Lloyds, 181 F.3d 694, 698 (5th Cir. 1999) (finding that State Farm Lloyds is a citizen of

Illinois). At all relevant times, State Farm was, and continues to be, an unincorporated insurance

association whose underwriters were, and still are, citizens of states other than Texas. (See Aff. of

Michael Roper attached hereto.) Accordingly, State Farm is not a citizen of the State of Texas.
      Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 3 of 30



          6.    Second, the amount in controversy exceeds $75,000. Plaintiff is seeking damages

in excess of $200,000. Specifically, Plaintiff is seeking damages between $200,0000 and

$1,000,000. (See Pl.’s Original Pet. at 10.) Thus, removal to the Southern District of Texas is

proper.

                                           IV.
                                   REMOVAL PROCEDURES

          7.    On August 21, 2019, Plaintiff filed this case against State Farm in the 133rd Judicial

District Court of Harris County, Texas. State Farm was served on August 30, 2019. State Farm

filed its Answer on September 20, 2019. This Notice of Removal is being timely filed on

September 27, 2019. Accordingly, this Notice of Removal is timely filed within 30 days of when

State Farm received service and within one year from the commencement of this suit. See 28

U.S.C. § 1446(b)(1); 28 U.S.C. § 1446(c)(1).

          8.    The Houston Division of the Southern District of Texas is the proper venue

because: (1) Plaintiff’s property, which was allegedly damaged by wind and which forms the basis

of Plaintiff’s lawsuit, is located in Harris County, 28 U.S.C. § 1391(b)(2), and (2) Plaintiff’s State

Court Action was brought, and is pending, in Harris County. See 28 U.S.C. § 1441(a). Harris

County is within the jurisdictional limits of the Houston Division. See 28 U.S.C. § 124(b)(2).

          9.    All information and documents required by 28 U.S.C. § 1446(a) and by Local Rule

81 to be filed with this Notice of Removal are attached and indexed in Exhibit A. In addition,

pursuant to 28 U.S.C. § 1446 (d), a copy of this Notice of Removal will be promptly filed with the

Harris County District Clerk’s Office and served on the Plaintiff.

          10.   A jury fee was paid in state court and Defendant hereby requests a jury trial in this

cause of action.
      Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 4 of 30



                                                V.
                                              PRAYER

       11.     State Farm respectfully requests that the above-styled action now pending in the

133rd Judicial District Court of Harris County, Texas, be removed to this Honorable Court

pursuant to the Court’s diversity jurisdiction, that upon final trial, judgment be rendered for State

Farm and against Plaintiff, that State Farm recover its costs, and for such other and further relief

to which State Farm may be justly entitled.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:_____________________________
                                                    DALE M. “RETT” HOLIDY
                                                    Federal Bar No. 21382
                                                    State Bar No. 00792937
                                                    America Tower
                                                    2929 Allen Parkway, Suite 2900
                                                    Houston, Texas 77019
                                                    (713) 650-1313 – Telephone
                                                    (713) 739-7420 – Facsimile
                                                    rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS

OF COUNSEL:
GERMER PLLC
Lauren N. Herrera
Federal Bar No. 3174150
State Bar No. 24092720
America Tower
2929 Allen Parkway, Suite 2900
Houston, Texas 77019
(713) 650-1313 - Telephone
(713) 739-7420 - Facsimile
lherrera@germer.com
     Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 5 of 30



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument was
forwarded to all known counsel pursuant to the Federal Rules of Civil Procedure on this the 27th
day of September, 2019.

       Shane McClelland                                                  VIA CM/ECF
       THE OFFICES OF SHANE MCCLELLAND
       440 Cobia Drive, Suite 101
       Katy, Texas 77494
       Shane@hmtrial.com




                                                           DALE M. “RETT” HOLIDY
      Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 6 of 30



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MARILYN PICKAREE                                 §
                                                 §
vs.                                              §          C.A. NO. 4:19-cv-03677
                                                 §                (JURY)
STATE FARM LLOYDS                                §

                           AFFIDAVIT OF MICHAEL ROPER

       This day appeared before me, the undersigned authority, MICHAEL ROPER, who after
being duly sworn, deposed and stated as follows:

       1.      "My name is Michael Roper. I am over the age of 18, I have never been
convicted of a felony or crime involving moral turpitude, and I am otherwise competent to
make this affidavit.

        2.     I am an Assistant Secretary - Treasurer of State Farm Lloyds, Inc. ("Lloyds,
Inc."), attorney-in-fact for State Farm Lloyds. I am also the Assistant Vice-President -
Accounting for State Farm Mutual Automobile Insurance Company ("State Farm Mutual").
My address is One State Farm Plaza, Bloomington, Illinois 61710-0001.

         3.      As part of my job duties for State Farm Mutual, I oversee the department that
maintains the books and records used to prepare and file the Annual Statements and similar
filings for State Farm Mutual and each of its property and casualty insurance subsidiaries and
affiliates, including State Farm Lloyds.

       4.     State Farm Lloyds is an association of individual underwriters authorized to
conduct business in Texas as a Lloyd's plan insurer as defined and set out in Chapter 941 of the
Texas Insurance Code.

       5.      As a Lloyd's plan insurer, State Farm Lloyds has designated an attorney-in-fact
as provided under Texas law. Lloyds Inc., a Texas business corporation, is the attorney-in-fact
in Texas for State Farm Lloyds and, as such, Lloyds Inc. is the agent of State Farm Lloyds.

        6.     As an officer of these State Farm companies, I have knowledge of their
respective directors, principal officers or underwriters, the type of entity each is, and other
similar information. I have firsthand knowledge of the statements in this Affidavit pursuant to
my duties in the above positions and they are true and correct.

       7.       On March 19, 2018 the Texas Department of Insurance notified State Farm
Lloyds that its Amended Articles of Agreement dated February 1, 2018 had been placed on file
and that its records had been updated to reflect the following changes to the underwriters:
Katinka Meijerink Bryson replaced Shyama Nichelle Terry, Wensley John Herbert replaced

                                                1
     Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 7 of 30



Jon Charles Farney, Kimberly Ann Sterling replaced Jack W. Watts, Jr. and Michael James
Arnold replaced Kevin Harper McKay. The underwriters following the changes made by the
Amended Articles of Agreement are listed below:

         Angela Kaye Sparks: Ms. Sparks maintains her residence and full time place
          of employment in Illinois and she has expressed an intent to remain in Illinois
          while an Underwriter of State Farm Lloyds.

         Annette Romero Martinez: Ms. Martinez maintains her residence and full
          time place of employment in Illinois and she has expressed an intent to remain
          in Illinois while an Underwriter of State Farm Lloyds.

         Mark Edward Schwamberger: Mr. Schwamberger maintains his residence
          and full time place of employment in Illinois and he has expressed an intent to
          remain in Illinois while an Underwriter of State Farm Lloyds.

         Wensley John Herbert: Mr. Herbert maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Katinka Meijerink Bryson: Ms. Bryson maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Michael James Arnold: Mr. Arnold maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Kenneth Edward Heidrich: Mr. Heidrich maintains his residence and full time
          place of employment in Illinois and he has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Kathleen Mary Pechan: Ms. Pechan maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Patricia Elizabeth Roark: Ms. Roark maintains her residence and full time
          place of employment in Illinois and she has expressed an intent to remain in
          Illinois while an Underwriter of State Farm Lloyds.

         Laurette Catherine Stiles: Ms. Stiles is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an
          intent to remain in Illinois while an Underwriter of State Farm Lloyds.

         Kimberly Ann Sterling: Ms. Sterling is domiciled in Illinois. Her residence
          and full time place of employment is in Illinois and she has expressed an

                                              2
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 8 of 30
     Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 9 of 30




                                 EXHIBIT A
                          LIST OF ATTORNEYS/PARTIES

1.    Shane McClelland
      THE OFFICES OF SHANE MCCLELLAND
      440 Cobia Drive, Suite 101
      Katy, Texas 77494
      Telephone: (713) 987-7107
      Facsimile: (832) 827-4207
      Shane@hmtrial.com
      Attorneys for Plaintiff

2.    Dale M. “Rett” Holidy
      rholidy@germer.com
      Lauren N. Herrera
      lherrera@germer.com
      GERMER PLLC
      America Tower
      2929 Allen Parkway, Suite 2900
      Houston, Texas 77019
      Telephone: (713) 650-1313
      Facsimile: (713) 739-7420
      Attorneys for Defendant



                          INDEX OF DOCUMENTS FILED
                            WITH REMOVAL ACTION

                  MARILYN PICKAREE VS. STATE FARM LLOYDS

            (a)    Plaintiff’s Original Petition
            (b)    Return Citation
            (c)    Defendant State Farm Lloyds’ Original Answer
            (d)    Docket Sheet
     Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 10 of 30

                                                                                                       8/21/2019 6:35 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 36172645
                            2019-58557 / Cou rt: 133                                                     By: Nelson Cuero
                                                                                                Filed: 8/21 /2019 6:35 PM

                                     Cnuse No.


MARILYN PICKAREE,                              §                 IN THE DISTRICT COLJRT OF
                                               fi
        Pl ai ntiff,                           §
                                               §
V.                                             §                          JUDICIAL .DISTRICT
                                               §
STATE FARM LLOYD' S,                           §
                                               §
        Defendant.                             §                   HARRIS COUNTY, TEXAS

        PLAINTIFF'S ORIGINAL PETITION AND REOUEST FOR DISCLOSUI2E

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Marilyn Pickaree ("Plaintiff"), and files tliis, her Original Petition and

Request for Disclosure against Defendant State Farm Lloyd's ("Defendant"), and in support

tliereof would respectfully show unto the Court the following:

                                 DISCOVERY CONTROL PLAN

        Plaintiff intends to conduct discovery in this matter under Level 3, in accordance with

Texas Rule of Civil Procedure 190.4.

                                             PARTIES

        1.        At all relevant times, Plaintiff owned a house at 10250 Lands End Drive APT

103, Houston, TX 77099.

        2.        Defendant is an insurance conipany doing business in the State of Texas and may

be served with process by serving its agent for service of process, Corporation Service Conipany,

211 E. 711t Street, Suite 620, Austin, Texas, 78701.




                                                    1


                                                                                                   ~
   Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 11 of 30




                                   JLJRISDICTION AND VENUE

        3.      This Court has jurisdiction over the cause of action because the aniount in

controversy is within the jurisdictional limits of the Court.

        4.      All or a substantial part of the events or omissions giving rise to this lawsuit

occurred in Harris County, TeNas. Therefore, pursuant to Tex. Civ. Prac. & Rem. Code § 15.002,

venue is proper in Harris County, Texas. The damages being sought by Plaintiff are iti excess of

the minimum jurisdictional requirements of this Court.

        5.      The Court lias personal jurisdiction over Defendant because Defendant does

business in the State of Texas and because Defenclant issued a policy of insurance cover-ing

property that is located in this district.

                                         PLAINTIFF'S LOSS

        6.      Plaintiff owned the property at 10250 Lands End Drive APT 103, Houston, TX

77099 (the "Property") at all relevant times.

        7.      The Property sustained signifrcant windstorm damage when Hurricane Harvey

("Harvey") struck the Houston, Texas area on or about August 30, 2017.

         8.     Defendant issued an insurance policy (Policy No. 53ECM3544) (the "Insurance

Policy") covering the Property, which was in full force and effect at the tinie Haivey stnick.

         9.     Plaintiff had paid all premiums for the Insurance Policy when Harvey damaged

Plaintiffs property.

         10.    The Insurance Policy covered Plaintiff's Property for damage caused by

windstorm, among other perils.

         11.    Plaintiff has already incurred and will incur significant expenses to r-epair the

windstorm damage that Harvey caused at the Property.



                                                   2
  Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 12 of 30




        12.    Shortly after Harvey, Plaintiff notified the Defendant of damages sustained as a

result of Harvey and made a claim for benefits under the Insurance Policy.

        13.   Defendant assigned an adjuster to investigate and adjust the loss.

        14.    The adjuster visited the property but failed to fully and fairly investigate the loss.

        15.    The adjuster prepared a damage estimate but failed to abide by the terms of the

Insurance Policy, the Defendant's general company claims handling standards, and/or with

recognized claims handling standards.

        16.    The adjuster improperly omitted and undervalued covered losses from windstorm

damage caused by Hai-vey to the Plaintiff's Property.

        17.    Defendant failed to pay Plaintiff for covered windstorm damage to the Property

caused by Hai-vey.

        18.    Plaintiff submitted a damage assessment to the Defendant, seeking payment of the

damaged property, less the policy deductible.

        19.    The amount sought by the Plaintiff was based on a firsthand inspection and

damage assessment prepared by Plaintift"s experts. The damage assessment included a rooin-by-

room, line-by-line, unit cost damage estimate. Plaintiffs experts found that the windstorm

daniage greatly exceeded the amount and scope of the Defendant's adjustment.

        20.    Defendant has unreasotiably refused to acknowledge Plaintiff s expert's damage

assessment as a basis for coverage and has failed to issue payment based on said damage

assessment.

        21.    Harvey windstorm caused every loss Plaintiff has identified.




                                                  3
   Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 13 of 30




         22.    Defendant knows that Plaintiff is entitled to payment of insurance proceeds under .

the terms of the homeowner's policy that Defendant issued for the items of loss that Plaintiff has

identified.

         23.    Defendant has no reasonable basis for refusing to pay for the Harvey windstorm

losses for which Plaintiff seeks insurance proceeds.

         24.    Defendant's actions constitute a breacli of the comnion law duty of good faith and

fair dealing.

         25.    Defendant has knowingly and intentionally niisrepresented Plaintiffs insurance

coverage to Plaintiff to avoid complying witli its contractual obligation to pay for Plaintift"s

covered losses due to Harvey windstorm damage.

         26.    Defendant's obstinate refusal to acknowledge its coverage responsibilities out of

court has reduired Plaintiffto file this action, thereby causing Plaintiff and tliis Court to endure

unnecessary burden, expense, and delay.

         27.    Plaiiitiff has filed this suit to recover the amount owed under the Insurance Policy,

which Defendant wron;fidly denied.

                                        COUNTI
                                   BREACH OF CONTI2ACT

         28.    Plaintiff hereby repeats and incorporates by i•eference the allegations in the

preceding paragraphs of this Petition as if set forth fully herein.

         29.    Plaintiff and Defendant entered into a contract for insurance coverage wlhen

Plaintiff purchased and Defendant issued the Insuraiice Policy.

         30.    Plaintiff paid her policy premiums atid otherwise maiiitained the Insut-ance Policy,

wliich was in good standing at the time the Property sustained windstorm loss in August 2017.




                                                   ALI
   Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 14 of 30




        31.    Plaintiff has complied with all obligations owed under the Insui-ance Policy,

including conditions precedent to recovery.

        32.    Defendatit, however, has breached its contractual obligations by wrorigfully

denying coverage and failing to issue payment for the amount owed on this claim as documented

in Plaintiff's written demand for paynient and suppoi-ting documents.

        33.    Defendant's improper denial has harmed Plaintiff by denyiiig the money to which

Plaintiff is entitled under the terms of the Insurance Policy.

                                    COUNT II
                       VIOLATION OF TEXAS INSURANCE CODE:
                        UNFAIR SETTLEMENT PRACTICES AND
                     MISREPRESENTATION OF INSURANCE POLICY

       35.      Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set fortli fully herein.

       36.      Defendant's conduct constitutes multiple violations of the Texas Insurance Code,

Unfair Settlement Practices, Tex. Ins. Code § 541.060; and Misrepresentation of Insurance

Policy, §541.061. All violations under this article are made actionable by Tex. Ins. Code §

541.151.

        37.     Defendant's practice of misrepresenting to Plaintiff inaterial facts relating to the

coverage at issue, constitutes ati unfair niethod of competition and an unfair and deceptive act or

practice in the btisiness of insurance. Tex. Ins. Code § 541.060(a)(1); § 541.061.

        38.     Defendant's practice of failing to attempt in good faith to effectuate a prompt,

fair, and equitable settlement of the claim, eveii though Defendant's liability under the Insurance

Policy was reasonably clear, constitutes an unfair niethod of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(2)(A); §

541.061.


                                                    5
   Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 15 of 30




        39.     Defendant's practice of failing to promptly provide Plaintiff with a reasonable

explanation of the basis in the Policy, in relation to the facts or applicable law, for- their failure to

offer a compromise settlement of the claim, constitutes an unfair method of competition and an

unfair and deceptive act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(3);

§ 541.061.

        40.     Defendant's practice of refusing to pay Plaintiff's claini witliout conducting a

reasonable investigation, constitutes an unfair method of competition and an unfair and deceptive

act or practice in the business of insurance. Tex. Ins. Code § 541.060(a)(7).

        41.     Each of Defetidant's acts described herein, together and singularly, were done

"knowinbly" as tliat term is used in the Texas Insurance Code and were a producing cause of

Plaintiff's damages described herein.

                                      COUNT III
                         VIOLATION OF TElAS INSURANCE CODE:
                             PROMPT PAYMENT OF CLAIMS

        42.     Plaintiff hereby repeats and incorporates by i-eference the allegations in the

preceding paragraplis of this Petition as if set forth fully herein.

        43.     Defendant's conduct constitutes multiple violatioiis of the Texas Insurance Code,

Protnpt Payment of Clainis. Tex. Ins. Code, Chapter 542. All violations made under this article

are niade actionable by Tex. Ins. Code § 542.060.

        44.     Defendant's failure to acknowledge receipt of Plaintiff's claini, commence

investigation of the claim, and reduest from Plaintiff all items, statements, and forms that they

reasonably believed would be required within the applicable time constraints, const.ittrtes a non-

prompt payment of claims and a violatioti of Tex. Ins. Code § 542.055.




                                                    6
  Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 16 of 30




       45.     Defendant's failure to notify Plaintiff in writing of its acceptance or rejection of

the claim within the applicable time constraints, constitutes a non-prompt paynient of the claim.

Tex. Ins. Code § 542.056.

       46.     Defendant's delay of the payment of Plaintiff"s claini following its receipt of all

items, statements, and forms reasonably requested and required, longer than the amount of time

provided for, constitutes a non-prompt payment of the claim. Tex. Ins. Code § 542.058.

                                             COUNTIV
               DREACH OF DUTX OF GOOD FAITH AND FAIR DEALING

       47.      Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs ofthis Petition as if set forth fully herein.

       48.      The Insurance Policy was an insurance contract that existed between the Plaintiff

and the Defendant. The Insurance Policy provided coverage for named windstorms during the life

of the policy, providing coverage for dwelling.

        49.     As a party to the Insurance Policy contract, Defendant owed a duty of good faitli

and fair dealing to the Plaintiff.

        50.     However, Defendant engaged in fraudulent, deceitful, and other conduct

inconsistent with its contractual obligations to Plaintiff.

        51.     By failing to timely and adequately assess the Plaintift's damages, refusing to

properly adjust the loss, and refusing to pay mone_y it owed under the tnsurance Policy, despite

knowing the damage was covered thereunder, Defendant has acted arbitrarily, capriciously, in a

manner inconsistent with the reasonable expectations of the Plaintiff, and in violation of the duties

of good faith and fair dealing.




                                                   r~
   Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 17 of 30




       52.     For these reasons and others set out in this Petition, Defendant breached the duty

of good faith and fair dealing owed to the Plaintiff, proximately causing Plaintiff to suffer damages,

including economic damage and emotional distress caused by the denial.

       53.     Defendant is liable to Plaintiff for compensatory, conseduential, and punitive

damages as well as attorney fees, costs, expenses, pre judgment interest, and all other damages

and relief as this Court deems just and appropriate.

                                  COUNT V
               VIOLATION OF TEXAS DECEPTIVE TRADE PRACTICES/
                         CONSUlVIER PROTECTION ACT

        54.     Plaintiff hereby repeats and incorporates by reference the allegations in the

preceding paragraphs of this Petition as if set forth fiilly herein.

        55.     Defendant has committed violations of the Texas Deceptive Trade

Practices/Consumer Protection Act ("DTPA"). The DTPA, Section 17.46, et .seq., of the Texas

Business and Commerce Code, provides additional protection to consumers who are victims of

deceptive, improper, and/or illegal practices, including the award of treble damages for knowing

violation, and for attorneys' fees. Defendant's conduct in engaging in sucli acts and practices has

resulted in actual and consequential damages to Plaintiff and supports an award for treble

damages.

        56.     Each of Defendant's acts described herein, together and singulai-ly, were done

"knowingly" as that term is used in the Texas Deceptive Trade Practices Act and were a

producing cause of Plaintiff s damages described herein.

        57.     Plaintiff is entitled to actual damages resulting from these violations of the law.

These damages include the sums Defendant has wrongfully refused to pay a.nd any consequential

damages to Plaintiff's economic welfare in the future, including any exacerbation of economic


                                                   ,~
  Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 18 of 30




condition occasioned by the delay in payment of these claims. Plaintiff is also entitled to

recovery of treble damages for Defendant's knowing violations.

                                             DAMAGES

       58.      The above described acts, omissions, failures, and conduct of Defendant have

caused Plaintiff to suffer damages which include, without limitation, the cost to properly repair

the damage to Plaintiff's property.

        59.     Defendant "knowingly" and "intentionally" committed deceptive trade practices

and unfair insurance practices as those terms are defined in the applicable statutes. As a result,

Plaintiff is entitled to additional damages under Section 17.50(b)(1) of the DTPA and Chapters

541 and 542 of the Texas Insurance Code.

        60.     Defendant's breach of its duty of good faith and fair dealing owed to Plaintiff was

done intentionally and with malice and gross negligence as those terms are detined in Chapter 41

of the Texas Civil Practice and Remedies Code. These violations are the type of conduct that the

state of Texas protects its citizens against by the impositioii of exemplary damages.

        61.     Therefore, Plaintiff seeks the recovery of exeniplary damages in an amount to be

deteimined by the finder of fact that is sufficient to punish Defendant for its wrongful conduct

and to set an example to deter this Defendant and others similarly situated from committing

similar acts in the future.

        62.     As a result of Defendant's conduct described herein, Plaintiff has been forced to

retain the undersigned attorney to prosecute this action. Plaintiff is entitled to recover reasonable

attorneys' fees under any applicable statute.

        63.     Plaintiff is entitled to the recovery of attorneys' fees necessary to afford its rights,

along with the costs and expenses set forth by law.



                                                   9
  Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 19 of 30




       64.     Plaintiff seeks monetary relief over $200,000 but not niore than $1,000,000.

                                REQUEST FOR DISCLOSURE


       Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant disclose

the materials described in T.R.C.P. Rule 194.2.

                                    PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Plaintiff pr-ays that Defendant be cited to

appear and answer, and that after a trial on the merits, Plaintiff recover from Defendants

damages for all causes of action described above, extra contractual damages as allowed by law

and the causes of action described above, attorneys fees, costs of court, and all interest allowed

by statute and common law and for such other relief to which Plaintiff may be entitled, both in

equity and at law.

                                                      Respectfully submittect,


August 21, 201.9                                      s/ Shane McClelland
                                                      Shane McClelland
                                                      TX Bar# 2404638;
                                                      Attorney-in-Charge for Plaintiff
                                                      The Law Offices of Shane McClelland
                                                      440 Cobia Drive, Suite ] 01
                                                      Katy, Texas 77494
                                                      Phone: (713) 987-7107
                                                      Fax: (832) 827-4207
                                                      Email: Shane a.hmtrial.com


                                                      A11ortiey for .Plai»1iff




                                                  ©
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 20 of 30             9/9/2019 8:55 AM
                                                      Marilyn Burgess - District Clerk Harris County
                                                                           Envelope No. 36619566
                                                                                 By: JESSICA MOIR
                                                                           Filed: 9/9/2019 8:55 AM




                                                         k
                                                      ler
                                                   tC
                                                 ric
                                              ist
                                            D
                                          ss
                                       ge
                                      ur
                                  nB
                                ily
                              ar
                          fM
                       eo
                     fic
                     f
                  O
                py
             Co
          al
        ici
     off
   Un
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 21 of 30




                                                        k
                                                      ler
                                                   tC
                                                 ric
                                              ist
                                            D
                                          ss
                                       ge
                                      ur
                                  nB
                                ily
                              ar
                          fM
                       eo
                     fic
                     f
                  O
                py
             Co
          al
        ici
     off
   Un
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 22 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 23 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 24 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 25 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 26 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 27 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 28 of 30
Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 29 of 30
             Case 4:19-cv-03677 Document 1 Filed on 09/27/19 in TXSD Page 30 of 30
                                     Harris County Docket Sheet


2019-58557
COURT: 133rd
FILED DATE: 8/21/2019
CASE TYPE: Insurance

                                 PICKAREE, MARILYN




                                                                                 k
                                 Attorney: MCCLELLAND, SHANE




                                                                              ler
                                              vs.




                                                                           tC
                                 STATE FARM LLOYDS




                                                                       ric
                                 Attorney: HOLIDY, DALE MARETT




                                                                    ist
                                                                 sD
                                     Docket Sheet Entries
         Date        Comment




                                                                 es
                                                           rg
                                                       Bu
                                                     n
                                                 ily
                                               ar
                                           M
                                        of
                                     e
                                 ffic
                              yO
                           op
                        C
                      ial
                   fic
                  of
                Un




2019-58557                                                                               Page 1 of 1

133                                                                             9/27/2019 8:23:45 AM
